department of the treasury internal_revenue_service washington d c date number release date uil cc dom fs proc tl-n-5679-99 memorandum for district_counsel boston cc ner ned bos from subject assistant chief_counsel field service cc dom fs proc significant service_center advice - asfr statutory notices of deficiency this significant service_center advice arose as a result of your discovery of discrepancies between statutory notices originally printed off the automated substitute for return asfr system and mailed to taxpayers and reprints of the same notices generated by the andover service_center for inclusion in the administrative file after taxpayers petition the tax_court disclosure statement unless specifically marked acknowledged significant advice may be disseminated above this memorandum is not to be circulated or disseminated except as provided in ccdm d and e this document may contain confidential information subject_to the attorney-client and deliberative_process privileges therefore this document shall not be disclosed beyond the office or individual s who originated the question discussed herein and are working the matter with the requisite need to know in no event shall it be disclosed to taxpayers or their representatives issue whether service centers should print a duplicate of the original notice_of_deficiency at the time the original notice is printed off the asfr system conclusion service centers should print a duplicate of the original notice_of_deficiency at the time the original notice printed off the asfr system discussion as we understand the facts your office met with employees of the andover customer service_center to discuss discrepancies found between statutory notices originally printed off the asfr system and mailed to the taxpayer and reprints of the same notices generated by the andover service_center for inclusion in the administrative file after a taxpayer files a petition with the tax_court in certain instances you discovered problems where there was information missing from the second reprinted notice from that shown on the first notice and where there was different information on the second reprinted notice from that shown on the first notice a properly completed application_for registration or certification postal service form_3877 reflects compliance with established procedures by the internal_revenue_service service for timely mailing deficiency notices 853_f2d_1209 5th cir where the existence of the notice_of_deficiency is not disputed a properly completed form_3877 by itself is sufficient absent evidence to the contrary to establish that the notice was properly mailed to a taxpayer 20_f3d_222 6th cir keado v united_states f 2d pincite 724_f2d_808 9th cir cert_denied 469_us_830 530_f2d_781 8th cir 60_tc_522 aff’d 499_f2d_550 2d cir per curiam however if a taxpayer offers contrary evidence then a copy of the statutory_notice_of_deficiency should be submitted as evidence of the existence of the notice_of_deficiency and proof that it was timely mailed to the taxpayer in 92_tc_729 aff’d 935_f2d_1282 3d cir the tax_court held that any presumption of regularity from the postal service form_3877 standing alone to indicate a mailing on a particular date of a notice_of_deficiency to particular taxpayers for a specific year had been rebutted successfully by the taxpayers as a result of the various confusing and nonresponsive service answers to their inquiries about the collection notices coupled with the service’s failure to present adequate evidence in regard to its various administrative operations in this matter the court noted that respondent failed to present any evidence that the notice_of_deficiency was typed signed and dated or issued a duplicate copy of the notice_of_deficiency was the missing evidence that respondent needed to present to satisfy its burden_of_proof under the dictates of pietanza a duplicate copy of the notice will be needed to support a presumption of regularity to prove the existence of the notice and to indicate the mailing date of a notice_of_deficiency to particular taxpayers for a specific year thus service centers should print a duplicate of the original notice_of_deficiency at the time the original notice is printed off the asfr system and retain it in the administrative file nancy b romano senior technician reviewer procedural branch
